Citation Nr: 0623680	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  04-43 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for depression, to 
include as secondary to service-connected non-Hodgkin's 
Lymphoma (NHL). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to 
October 1971.  He served in the Republic of Vietnam from July 
6, 1970 to July 2, 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, wherein the RO denied a claim for service 
connection for PTSD.  The veteran timely appealed this 
determination to the Board.  

By a January 2006 rating action, the RO denied, among other 
things, service connection for depression, to include as 
secondary to service-connected NHL.  The veteran was informed 
of the RO's decision in February 2006.  In mid-February 2006, 
the RO received the veteran's Notice of Disagreement (NOD) 
with their denial of entitlement to service connection for 
depression, to include as secondary to service-connected NHL.  
An unprocessed notice of disagreement should be remanded, not 
referred, to the RO for issuance of a statement of the case.  
Manlincon v. West, 12 Vet. App. 238 (1999).  This issue is 
addressed in the remand that follows the order of the 
decision below.

In April 2006, the veteran gave testimony on his claim for 
service connection for PTSD before the undersigned Veterans 
Law Judge during a videoconference hearing conducted at the 
RO in New York, New York.  A copy of the hearing transcript 
has been associated with the claims file. 





FINDING OF FACT

The appellant has a diagnosis of PTSD based upon corroborated 
stressful events that occurred while serving as a truck 
driver assigned to the 88th Transportation Company in the 
Republic of Vietnam, to include, but not limited to, being 
exposed to hostile-rocket fire on convoy missions, and 
witnessing the death, and having to clean-up the remains of, 
a service comrade, [redacted], after his truck was 
hit by an enemy-launched-rocket-propelled grenade in December 
1970.


CONCLUSION OF LAW

The criteria for establishing entitlement to service 
connection for PTSD are met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 3.304(f) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

In reaching the foregoing conclusion, the Board observes that 
on November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  The 
Board has considered this new legislation with respect to the 
veteran's claim for service connection for PTSD, but finds 
that, given the favorable action taken below, no discussion 
of the VCAA at this point is required with respect to the 
aforementioned claim. 
During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).In the present appeal, despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in processing with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  In this regard, and as noted in 
the preceding paragraph, given the favorable outcome of the 
veteran's claim for service connection for PTSD taken below, 
the RO will be responsible for addressing any notice defect 
with respect to the rating and effective date elements with 
effectuating the award.  See Dingess v. Nicholson, supra. 

II.  General Service Connection Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2005).  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  See 38 C.F.R. § 3.303(b).

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such have 
resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131 
(West 2002).  Hence, in the absence of proof of a present 
disability, service connection may not be awarded.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court 
has held that, under the law cited above, "[a] determination 
of service connection requires a finding of the existence of 
a current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  

III.  Analysis

Service connection for post-traumatic stress disorder (PTSD) 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) and 38 
C.F.R. § 4.125 (2005) (requiring PTSD diagnoses to conform to 
the criteria in the DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (4th ed. 1994) (DSM-IV)); 
see also Cohen v. Brown, 10 Vet. App 128 (1997).

A diagnosis of PTSD by a mental health professional is 
presumed to have been made in accordance with the applicable 
diagnostic criteria as to both the adequacy of the 
symptomatology and the sufficiency of the stressors.  Id. at 
140-142. Therefore, the Board cannot reject an 
uncontradicted, unequivocal medical diagnosis of record 
without returning the report for clarification and then 
relying on independent medical evidence providing a basis for 
any such rejection.  Id. at 143-144.  However, as in all 
decisions as to the merits of a claim, it remains the Board's 
responsibility to analyze the evidence that it finds 
persuasive or unpersuasive and provide reasons for the 
acceptance or rejection of any evidence favorable to the 
appellant, including medical evidence.  Id. at 143.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  
38 C.F.R. § 3.304(f); West v. Brown, 7 Vet. App. 70 (1994).  
Where the veteran did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, the 
veteran's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and it must be 
corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).  Service department records 
must support, and not contradict, the claimant's testimony 
regarding noncombat stressors.  Doran v. Brown, 6 Vet. App. 
283 (1994).

When the record does not establish the veteran's personal 
engagement in combat, the Board does not need to reach a 
determination that the veteran himself actually served in 
combat.  In Suozzi v. Brown, 10 Vet. App. 307 (1997), the 
Court held that by requiring corroboration of every detail, 
including the veteran's personal participation, VA had 
defined "corroboration" too narrowly.  Id. at 311.  In 
Suozzi, the Court found that a radio log, which showed that 
the claimants company had come under attack, was new and 
material evidence to warrant reopening a claim of service 
connection for PTSD, despite the fact that the radio log did 
not identify the veteran's participation.  The Court further 
stressed that the evidence favorably corroborated the 
veteran's alleged inservice stressor.  Id.

Moreover, in Pentecost v. Principi, 16 Vet. App. 124 (2002), 
the Court reaffirmed its holding in Suozzi.  In that case, 
the Court stated that the veteran's unit records constituted 
independent descriptions of rocket attacks that were 
experienced by the veteran's unit when he was stationed in 
Vietnam, which, when viewed in the light most favorable to 
the veteran, objectively corroborated his claim of having 
experienced rocket attacks.  The Court reiterated that, 
although the unit records did not specifically identify the 
veteran as being present during the rocket attacks, the fact 
that he was stationed with a unit that was present while such 
attacks occurred suggested that he was in fact exposed to the 
attacks.  In doing so, the Court underscored that it had made 
clear in Suozzi that corroboration of every detail of a 
claimed stressor is not required, and that the claimants 
presence with his unit at the time that the attacks occurred 
corroborated his statement that he experienced such attacks 
personally, and thus his unit records were clearly credible 
evidence that the rocket attacks that he alleges occurred 
did, in fact, occur.  Id. at 128-129.

In this case, the veteran contends that he has PTSD due to a 
number of stressful events while serving as a truck driver 
with the 88th Transportation Company during service in the 
Republic of Vietnam to include, but not limited to, the 
following:  (1) Driving in truck convoys from An Khe to Qui 
Nhon to Pleiuki that were exposed to hostile-enemy fire.  
(Transcript (T.) at pages (pgs. 7-10); and, (2) Witnessing 
the death, and having to clean-up the remains of, a service 
comrade, [redacted], after his truck was hit by an 
enemy-launched-rocket-propelled grenade in either 1970 or 
1971.  (T. at page (pg.) 13).  

After a careful review of the evidence of record, the Board 
finds that service connection for PTSD is warranted.  In 
reaching the foregoing conclusion, the Board initially 
observes that a VA physician diagnosed the veteran as having 
PTSD based, in part, on the appellant's reported stressors of 
having been exposed to "rocket fire" on a "daily basis," 
and witnessing the death, and having to clean-up the remains 
of, a service comrade, after his truck was hit by an enemy-
launched-rocket-propelled grenade (see, September 2001 VA 
examination report). 

In addition, the aforementioned stressors have been 
corroborated by credible evidence of record.  In this regard, 
service personnel records reflect that the veteran served 
with the 88th Transportation Company as a light vehicle 
driver in the Republic of Vietnam from July 6, 1970 to July 
2, 1971.  In addition, in a letter from [redacted], 1st 
Lieutenant TC, Commander, 88th Transportation Company, dated 
in early February 1971, he commended the veteran on his 
ability to operate his vehicle in a professional manner 
without a single traffic accident even amongst "hostile 
fire," below standard roads, and peculiar driving habits of 
the "Vietnamese."  

With regards to the veteran's stressor of witnessing the 
death, and having to clean-up the remains of a fellow service 
comrade, who the appellant described as having the last name, 
"[redacted]," documentation obtained from an internet website 
reflects that a "[redacted]," who was assigned to 
the 88th Transportation Company as a heavy vehicle driver, 
died on December [redacted], 1970 from a "Misadventure-Ground 
Causality."  Additionally, in an electronic mail to the 
veteran, dated in February 1970, a United States soldier, S. 
T., indicated that he remembered a "guy who died from the 
b40 rocket in the side of the truck."  Mr. T. stated that he 
was in the same ambush, and described the name of the 
deceased soldier as "[redacted]." 

Considering all the evidence of record, and according the 
veteran the benefit of the doubt, the Board finds that 
service connection for PTSD is warranted.  In this case,  the 
evidence shows a diagnosis of PTSD, which was provided by a 
VA physician and was based, in part, on corroborated 
stressors while the appellant was assigned to the 88th 
Transportation Company in the Republic of Vietnam--being 
exposed to hostile fire as a truck driver on convoy missions, 
and witnessing the death, and having to clean-up the remains 
of, a service comrade, [redacted], who died from a 
"Misadventure-Ground Causality" on December [redacted], 1970.  
Thus, in light of the Court's decisions in Pentecost and 
Suozzi, the Board finds that the record contains credible 
supporting evidence that the aforementioned reported 
inservice stressors actually occurred.  Accordingly, the 
Board finds that service connection for PTSD is warranted.


ORDER

Service connection for PTSD is granted. 


REMAND

As noted in the Introduction, a timely NOD has been received 
as to the RO's denial of entitlement to service connection 
for depression, to include as secondary to service-connected 
NHL.  An unprocessed notice of disagreement should be 
remanded, not referred, to the RO for issuance of a statement 
of the case. Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED to the RO, via the AMC, for 
the following action:

The RO should provide the veteran and 
his representative a statement of the 
case as to the issue of entitlement to 
service connection for depression, to 
include as secondary to service-
connected NHL.  The veteran should be 
informed that he must file a timely and 
adequate substantive appeal in order to 
perfect an appeal of this issue to the 
Board. 
See 38 C.F.R. §§ 20.200, 20.202, and 
20.302(b) (2005).  If, and only if, a 
timely substantive appeal is filed, 
should the issue of entitlement to 
service connection for depression, to 
include as secondary to service-
connected NHL be certified to the Board 
for further appellate consideration.

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2002).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


